Title: To Thomas Jefferson from W. J. Alldridge, 12 October 1807
From: Alldridge, W. J.
To: Jefferson, Thomas


                        
                            Sr
                            
                            Fauquier C H Oct 12th 1807
                        
                        On the evening when I had the pleasure of seeing you, in this place on your way to Monticello, I had so
                            violent an head-ache, as to be almost incapable of conversation, and being obliged to retire to rest, could not in the
                            morning recollect the name of the person, by whom your Spectacles were made. You will therefore highly oblige by enclosing
                            his address to me at this place.—
                        At the same time I shall be still further obliged if you will enclose the form of them
                            in the letter, by running a pencil round their extremities, as they shall lay on the paper; my reason for this last request, is that Mr Baker the post Master, at this place, is of opinion, that upon the sight
                            of the pattern, he could make as good apr as those made in
                            philadelphia, in which case, the payment would be easier to me, as it would be made in the line of my profession.—
                        I should Sr gladly have embraced, the offer you was pleased to make me of staying at Monticello, in order to
                            copy some of your paintings, but that I found my immediate wants, called upon me to continue, as
                            yet, in the practice of portrait painting, as being a more certain though
                            not so pleasing an employment.
                        With apologies for the trouble I am now giving, I remain with every becoming sentiment 
                  Yr Obliged Hble St
                        
                            W. J. Alldridge
                            
                        
                        
                            Is Monticello house finished, & if finished, are the walls painted in Fresco?—of which I remember you
                                once spoke to me.—
                        
                    